DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims (14-15) are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a program per se.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims (1-2, 14) provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims (1-2, 7) of copending Application No. 16/652,508 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-2, 10-11, 13-15) are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (hereinafter Suzuki)(US Publication 2011/0200258 A1)
Re claim 1, Suzuki discloses an image data generation device (See fig. 1) comprising: a time-series spatial information acquiring means for acquiring time-series spatial information in which a position of a recognition object in space is recorded in accordance with a lapse of time (See fig. 1: 3; fig. 2: S10; ¶ 45 where it teaches the camera 3 is configured to successively take frame images of the target region on a road ahead of motor vehicle MV at a preset frame rate, and successively output digital frame images corresponding to the taken frame images to the image-processing ECU 7.); a data value acquiring means for scanning the acquired time-series spatial information in a predetermined direction to acquire a column of data values in the 
But the reference of Suzuki fails to explicitly teach an image data generation means for generating image data for image-recognizing the recognition object by arranging the acquired column of the data values corresponding to the other direction of the time-series spatial information; and an output means for outputting the generated image data. 
However, the reference of Suzuki does suggest an image data generation means for generating image data for image-recognizing the recognition object by arranging the acquired column of the data values corresponding to the other direction of the time-series spatial information (See figs. 3A, 3B, 5; ¶s 77-81 where it teaches the ECU 7 establishes a plurality of scan lines SL on the road of the current frame image in the horizontal direction, and calculates a distribution curve of differential values (changes) of the intensity values of all pixels on each of the plurality of scan line SL; a distribution curve C1 of the pixel values of all pixels on a target scan line is illustrated in fig. 5A.  Fig. 5A shows that the intensity values of some pixels on the target scan line, which correspond to lane markers, such as white lines, are higher that those of the remaining intensity values of the remaining pixels on the target scan line; these remaining pixels correspond to the road area without including the lane markers; a distribution curve C2 of the differential values of the pixels on the target scan line is obtained in fig. 5B.  The distribution curve C2 includes a pair of a positive peak value at a position (pixel) P1 on the target scan line and a negative peak value at a position (pixel) P2 on the target scan line; the distribution curve C3 includes a pair of positive peak values at the respective positions (pixels) P1 and P2 on the 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Suzuki, in the manner as claimed, for the benefit of improving the recognition performance. (See ¶ 2)

Re claim 2, Suzuki discloses wherein the predetermined direction is a spatial direction of the time-series spatial information, and the other direction is a time direction of the time-series spatial information. (See figs. 3A, 3B)

Re claim 10, Suzuki discloses wherein the data value acquiring means acquires the column of the data values along a linear scanning path. (See figs. 4-5)

Re claim 11, Suzuki discloses wherein the time-series spatial information is moving-image data acquired by capturing the recognition object, and the image data generation device further comprises a scanning direction determining means for determining a scanning direction of the scanning path for at least a part of still image data of frame images constituting the moving-image data, wherein the data value acquiring means acquires the column of the data values along the determined scanning direction, and the image data generation means generates two-dimensional image data in which the column of the pixel values for each still image data is arranged corresponding to the time direction. (See figs. 2-5 & ¶s 45, 50, 68, 76-87)

But the reference of Suzuki fails to explicitly teach a learning data acquiring means for acquiring learning data for image-recognizing a recognition object; and a recognition means for recognizing the recognition object included in the acquired image data using the acquired learning data. 
However, the reference of Suzuki does suggest a learning data acquiring means for acquiring learning data for image-recognizing a recognition object; and a recognition means for recognizing the recognition object included in the acquired image data using the acquired learning data. (See ¶ 87 where it teaches the ECU 7 recognizes at least one region (lane-marker region).  While the reference of Suzuki does teach recognizing lane markers, it does not teach a neural network.  However, neural networks are very common and well known.  See https://en.wikipedia.org/wiki/Neural_network)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Suzuki, in the manner as claimed, for the benefit of improving the recognition performance. 

Claim 14 has been analyzed and rejected w/r to claim 1 above.
Claim 15 has been analyzed and rejected w/r to claims (1, 13) above.

Claims (3-5) are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (hereinafter Suzuki)(US Publication 2011/0200258 A1), as applied to claims (1, 14) above, and further in view of Kamata et al. (hereinafter Kamata)(US Publication 2008/0205756 A1)

However, Kamata does. (See figs. 3-4 & ¶ 202) Kamata discloses and fairly suggest wherein the data value acquiring means sets a curve which repeats bending corresponding to locality of the data values in the predetermined direction as a scanning path, and acquires the column of the data values along the aforementioned set scanning path. (It teaches performing a Hilbert scan on an image)
Therefore, taking the combined teachings of Suzuki & Kamata as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Suzuki, in the manner as claimed and as taught by Kamata, for the benefit of optimizing the image analysis system by performing space-filing curve. (See ¶ 202)

Re claim 4, the combination of Suzuki & Kamata discloses wherein the data value acquiring means sets a space-filling curve as the curve which repeats the bending. (In Kamata, see figs. 3-4 & ¶s 50-51, 202) 

Re claim 5, the combination of Suzuki & Kamata discloses wherein the time-series spatial information is moving-image data acquired by capturing the recognition object, the image data generation means sets the curve to each frame image data of the moving-image data, scans each frame image data to acquire the column of pixel values as the column of data values, and the image data generation means generates two-dimensional image data in which the column of the pixel values for each frame image data is arranged corresponding to the time direction. (In Suzuki, see figs. 2-5 & ¶s 45, 50, 68, 76-87)

Allowable Subject Matter
Claims (6-9, 12) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations of claims (6, 12).)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 10, 2021